PER CURIAM:
Donald Evans, a/k/a Don Antonio Flournoy, petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his “Motion for Preliminary Hearing, Motion for Revocation, Modification Hearing.” He seeks an order from this court directing the district court to act. Our review of the docket sheet reveals that the district court denied Evans’ motion in an order entered on the district court’s docket on July 6, 2006. Accordingly, because the district court has recently decided Evans’ case, we deny the mandamus petition as moot. We grant Evans’ motion for leave to proceed in for-ma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.